DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 and 5-10 are currently pending. The previous IDS objections, claim objections, and 112 rejections have all been withdrawn.
Claim Objections
Claim 9 is objected to because of the following informalities: the “A” starting each clause after the “comprising” language does not need to be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that the first sheet formed the electrodes, first and second wires, however it is unclear how the sheet forms those components as the sheet is non-conductive in nature. Similarly, the second clause recites that the second sheet arranges the amplifiers. For purposes of prosecution it is assumed that the two wires 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Litt et al. US Publication 2011/0054583 (hereinafter Litt) in view of Someya et al. US Publication 2009/0129031 (hereinafter Someya).
Regarding claim 1, Litt discloses an electrode sheet comprising: a sheet ([0015] which details a flexible and stretchable sheet); a biological signal receiving electrode formed at the sheet and exposed on the sheet (element 100 formed on the sheet as detailed in [0015]-[0016]); a biological signal amplifier formed at the sheet (elements 110, [0016]-[0017] which details stretchable electronics within the sheet that can include an amplifier); an interface part for connection to an external biological signal processing unit (Figure 6 wireless antenna, see also [0017][0066][0080]); a first wire formed at the sheet and connecting the biological signal receiving electrode and an input part of the biological signal amplifier (Figure 6 which includes a small wire going from electrode 100 to amplifier 110, see also [0014]-[0015][0017] which details using a wired or wireless system to connect the electrodes to the other components of the device); and a second wire formed at the sheet and connecting the interface part and an output part of the biological signal amplifier (Figure 6 elements 120 which extend from the individual 
Though Litt teaches utilizing an amplifier on a substrate designed to stretch, there are not two distinct stretchable areas. Someya teaches an implantable substrate that includes two distinct areas along the substrate that are designed to stretch differently (one less and one area more) due to their inherent properties (substrate 22 as per Figure 1 with the less stretchable area being located at 26 and the more stretchable areas being near and around 24 as per [0033][0035] which details that 26 is designed to not stretch top protect the components, see also Figure 5). It would have been obvious to the skilled artisan before the effective filing date to utilize the substrate as taught by Someya with the substrate of Litt in order to stabilize some areas whilst allowing maximum stretching in others. 
Regarding claim 2, Litt discloses that the first wire has a shorter length than the second wire (Figure 6 which shows a shorter first wire going directly from the electrode 100 to amplifier 110 versus the longer second wire extending near the junction near 130 all the way down to the A to D converters 160).
Regarding claim 3, Litt discloses a plurality of the biological signal receiving electrodes and the biological signal amplifiers are formed (elements 100 and 110 on sheet as per [0015]), and the number of the biological signal receiving electrodes and that of the biological signal amplifiers are the same (Figure 6 which shows one amplifier 100 paired to one electrode 100).
Regarding claim 5, Litt discloses that the biological signal amplifier is not exposed on the sheet ([0016] which details that the active electronic components are 
Regarding claim 8, Litt discloses biological signal measuring device comprising: the electrode sheet (as mentioned above) and a biological signal processing unit connected to the interface part ([0066] which mentions the interface connecting to a computer), wherein a biological signal received by the biological signal receiving electrode is amplified by the biological signal amplifier (amplifier 110 performs this function with the input from the electrode 100, see also Figure 6), the amplified biological signal is input to the biological signal processing unit via the interface part (Figure 6 which shows the electrical pathway leading from the electrode 100 to the amplifier 110 to the wireless antenna/interface part at the bottom, see also [0017][0066]), and the biological signal processing unit performs predetermined processing on the input biological signal ([0017][0066] which mentions the computer is utilized for additional storage and analysis; [0062] also mentions that additional processes can be performed by a remove device that includes modulating or mapping the neural tissue).
Regarding claims 9-10, Litt discloses an amplifier as mentioned above but is silent on the two layers. Someya teaches that the stretchable sheet comprising: a first stretchable sheet formed the biological signal receiving electrodes (layer 20A which can include electrodes at 22 as per [0011][0041], the first wire, and the second wire, and a . 
Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekitani et al. WO 2014/054586 (hereinafter Sekitani) where the US equivalent is being utilized below (US 2015/0276430) in view of Someya.
Regarding claim 1, Sekitani discloses an electrode sheet comprising: a sheet (element 100 which includes multiple sheets, specifically see 202 which includes parylene layer 2027 as per Figures 4-5); biological signal receiving electrode formed at the sheet and exposed on the sheet (element 101, see also element 201 of Figures 4-5), a biological signal amplifier formed at the sheet (elements 103 from Figure 1, also element 202), an interface part for connection to an external biological signal processing unit ([0075]-[0077] which details and interface for connecting the device to an external computer), a first wire formed at the sheet and connecting the biological signal receiving electrode and an input part of the biological signal amplifier (Figure 2 “S” and/or S-in”), and a second wire formed at the sheet and connecting the interface part and an output 
Though Sekitani teaches utilizing an amplifier on a sheet designed to be extremely flexible and even that many of the materials are in fact stretchable, there are not two distinct stretchable areas along the sheet. Someya teaches an implantable substrate that includes two distinct areas along the substrate that are designed to stretch differently (one less and one area more) due to their inherent properties (substrate 22 as per Figure 1 with the less stretchable area being located at 26 and the more stretchable areas being near and around 24 as per [0033][0035] which details that 26 is designed to not stretch top protect the components, see also Figure 5). It would have been obvious to the skilled artisan before the effective filing date to utilize the substrate as taught by Someya with the substrate of Sekitani in order to stabilize some areas whilst allowing maximum stretching in others. 
Regarding claim 2, Sekitani discloses that the first wire has a shorter length than the second wire (the bit lines of Figure 1 are longer than the much shorter wires that connect the electrodes 101 to their respective amplifiers 103, see Figure 2 at S-out).
Regarding claim 3, Sekitani discloses a plurality of the biological signal receiving electrodes and the biological signal amplifiers are formed (Figures 1-2, electrodes 101 and amplifiers 103), and the number of the biological signal receiving electrodes and that of the biological signal amplifiers are the same (Figures 1-2 which show them paired together).
Regarding claim 5, Sekitani discloses that the biological signal amplifier is not exposed on the sheet (Figure 5, the amplifier at 202 is surrounded by insulating 
Regarding claim 6, Sekitani discloses that the first wire connects the biological signal receiving electrode and the input part of the biological signal amplifier via a DC removing capacitor (capacitor 102, see Figures 1-2 which shows a wire electrically connecting the components).
Regarding claim 8, Sekitani discloses a biological signal measuring device comprising: the electrode sheet (see contents of rejected claim 1 above); and a biological signal processing unit connected to the interface part ([0075]-[0077] which details a personal computer for processing the information), wherein a biological signal received by the biological signal receiving electrode is amplified by the biological signal amplifier (amplifier 103 performs this function when connected to electrode 101), the amplified biological signal is input to the biological signal processing unit via the interface part [0075[-0077] which details an interface for connecting the device to an external processing device), and the biological signal processing unit performs predetermined processing on the input biological signal ([0075][0077] which mentions reading the outputs from the device by the external monitoring device/computer).
Regarding claims 9-10, Sekitani that the stretchable sheet comprising a first stretchable sheet formed the biological signal receiving electrodes (due to the broadness of the language the first sheet can also be 204 with the electrode 2015 and a first wire though unlabeled being the conductive portion passing through 2011 of Figure 5) and the second wire (“Sout” of Figure 2; again due to a broad wording also the unlabeled conductive trace in layer 2021 meets the language), and a second .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sekitani in view of Someya, as applied to claim 1, and in further view of Mohseni et al. “A Fully Integrated Neural Recording Amplifier With DC Input Stabilization” IEEE TRANSACTIONS ON BIOMEDICAL ENGINEERING, VOL. 51, NO. 5, May 2004. 
Regarding claim 7, Sekitani discloses that the sheet has a size falling within the range of a human forehead (the device is fully capable without any additional structural modification of being placed on a user’s forehead), and mentions that the amplifier allows amplification of an AC signal ([0067]), but is silent on the exact range of under 10kHz. Neural action potentials are known to have frequencies of 0.1-10kHz which if processed by the amplifier after being obtained by the electrode, would have fallen in the same claimed range meeting the limitation. Mohseni teaches a neural recording amplifier that supports the above assertion that the claimed range was known for being the range of frequencies of neural action potentials which are what the device of Sekitani is monitoring (see Introduction). It would have been obvious to the skilled artisan before the effective filing date to optimize the range to be amplified as taught by Mohseni with the device of Sekitani as these are the known ranges for the frequencies of neural action potentials.
Response to Arguments
Applicant’s arguments with respect to claims 13 and 5-10 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794